[img1.gif]


 

FIRST MODIFICATION TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This First Modification to the Amended and Restated Loan and Security Agreement
(this "Modification") is entered into July 15, 2005 by and between Hansen
Beverage Company, a Delaware corporation, ("Borrower") and COMERICA BANK
("Bank"), whose Western Division Headquarters is located at 333 West Santa Clara
Street, San Jose, California.

 

RECITALS

 

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

 

Bank and Borrower previously entered into an Amended and Restated Loan and
Security Agreement dated December 1, 2004. The Amended and Restated Credit
Agreement, as so modified, and as such may be otherwise modified, amended,
restated, revised, supplemented or replaced from time to time prior to the date
hereof shall collectively be referred to herein as the “Agreement.”

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 

AGREEMENT

 

1.         Incorporation by Reference. The Recitals and the documents referred
to therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

 

2.

Modification to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Section 3 hereof, the Agreement is hereby modified as
set forth below.

 

A.

Section 3.1 of the Agreement is hereby amended by deleting it in its entirety
and replacing it with the following:

 

“3.1        This Agreement shall remain in full force and effect until June 1,
2007, unless earlier terminated by notice by Borrower. Notice of such
termination by Borrower shall be effectuated by mailing a registered or
certified letter not less than thirty (30) days prior to the effective date of
such termination, addressed to Bank at the address set forth herein and the
termination shall be effective as of the date so fixed in such notice.”

 

3.

Legal Effect.

 

a.          Except as specifically set forth in this Modification, all of the
terms and conditions of the Agreement remain in full force and effect. Except as
expressly set forth herein, the execution, delivery, and performance of this
Modification shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
promissory notes, guaranties, security agreements, mortgages, deeds of trust,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Agreement.

 

b.          Borrower represents and warrants that each of the representations
and warranties contained in the Agreement are true and correct as of the date of
this Agreement, and that no Event of Default has occurred and is continuing.

 

c.          The effectiveness of this Modification and each of the documents,
instruments and agreements entered into in connection with this Modification is
conditioned upon receipt by Bank of this Modification and any other documents
which Bank may require to carry out the terms hereof.

 

4.

Miscellaneous Provisions.

 

a.          This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All
Modifications hereto must be in writing and signed by the parties.

 

b.          This Modification may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 



 



 

 

IN WITNESS WHEREOF, the parties have agreed as the date first set forth above.

 

 

HANSEN BEVERAGE COMPANY,

a Delaware corporation

 

 

By: /s/ Rodney C. Sacks

 

Name: Rodney C. Sacks

 

Title: Chairman of the Board

 

 

 

 

COMERICA BANK

 

 

 

By: /s/ Thomas M. Hicks

 

 

Thomas M. Hicks

 

Title: Vice-President – Western Division

 

 

 

 